Title: To James Madison from Samuel Coleman, 26 March 1803 (Abstract)
From: Coleman, Samuel
To: Madison, James


26 March 1803, Richmond. “The inclosed was opened here on a presumption that it might be a publick letter. As it is found to be a private one I have deemed it proper to forward it to you who will be the best judge of the propriety of forwarding it to Mr. Monroe or of doing for him in the Case what it is likely he would do had he have been here & received it himself.”
 

   
   RC (DLC). 1 p. Enclosure not identified.


